Citation Nr: 0725436	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-17 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of lung 
cancer, and emphysema, diagnosed as chronic obstructive 
pulmonary disease (COPD), to include as due to tobacco use.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in April 2007.


FINDINGS OF FACT

1.  The veteran's claim for service connection was received 
in June 2003.

2.  The veteran's lung cancer, and emphysema, diagnosed as 
COPD, was first manifest many years after service.  There is 
no competent evidence that the disorders are related to his 
military service.


CONCLUSION OF LAW

Residuals of lung cancer, and emphysema, diagnosed as COPD, 
to include as due to tobacco use, were not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred in service, .  38 U.S.C.A. §§ 1101, 1103, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.300, 3.303, 
3.304, 3.307, 3.309 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran submitted his claim in June 2003.  In 
correspondence dated in July 2003, the RO provided the 
initial notice to the veteran under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2006). Specifically, 
the RO notified the veteran of information and evidence 
necessary to substantiate the claim for service connection, 
to include types of information and evidence that would be 
beneficial; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  While the veteran was not instructed to 
"submit any evidence in his possession that pertains to the 
claim," he was advised to submit what was needed within 30 
days.  

The veteran's claim was denied in September 2003.  He 
submitted his notice of disagreement that same month.  

The RO again wrote to the veteran to provide the same notice 
as that of the July 2003 letter in December 2004.  However, 
the veteran was asked to submit any medical evidence in his 
possession.  The veteran submitted statements and evidence in 
response to the RO's letters.  Thus, the veteran has been 
able to participate effectively in the processing of his 
claim.  

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains the veteran's 
service medical records, private medical records submitted by 
the veteran, VA treatment records, private medical records 
obtained by the RO on behalf of the veteran, transcripts of 
two hearings, and statements from the veteran.  

The Board finds that VA has satisfied its duty to notify and 
assist.  The veteran has not identified any obtainable 
evidence relative to his claim.  He has submitted evidence on 
his own.  He has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board is also unaware 
of any such evidence.

The Board has considered whether a VA examination was 
required in this case under the duty to assist provisions 
codified at 38 U.S.C.A. § 5103A(d) and by regulation found at 
38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  The duty to assist under 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is 
necessary to obtain an examination to make a decision in the 
case.  Factors to consider in determining whether an 
examination is necessary include whether there is evidence of 
a current disability, and whether there is evidence that the 
disability may be associated with the veteran's military 
service but there is not sufficient medical evidence to make 
a decision on the claim.  Id.

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  The 
veteran's service medical records do not contain any evidence 
of the claimed disorders of lung cancer and emphysema.  The 
veteran does not allege that the disorders originated in 
service as such.  The veteran alleges that his disabilities 
are the result of cigarette smoking and that he began smoking 
in service.  See generally Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. June 2006).  The medical evidence of record 
does not relate the veteran's lung cancer or emphysema to 
service other than by way of cigarette smoking.  As shown 
infra, service connection cannot be established on that 
basis.  Thus, there is no requirement to obtain a VA medical 
examination in this case.  See McLendon, 20 Vet. App. at 85-
86; see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (an appellant is required to show some causal 
connection between his disability and his military service).  

Finally, the veteran was provided the notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO 
provided the notice by way of separate correspondence in 
March 2006.  The veteran was also provided the notice in 
correspondence scheduling his Travel Board hearing in January 
2007 and again in March 2007.  

As the Board has denied service connection for the claimed 
disabilities, no ratings or effective dates will be assigned.  
Thus, there is no prejudice to the veteran in the timing of 
the notice in this case.  

I.  Background

The veteran served on active duty from October 1952 to 
September 1954.  The veteran's service medical records (SMRs) 
do not reflect treatment for lung cancer, or emphysema/COPD.  
The veteran was treated for acute pharyngitis in February 
1953.  His separation physical examination was negative for 
any type of lung disorder in September 1954.

The veteran submitted a claim for entitlement to service 
connection for pneumonia in May 1960.  He contended he was 
treated for this condition in March 1953.  The veteran was 
afforded a VA examination in July 1960.  The physical 
examination found no evidence of residuals of any lung 
disorder.  A chest x-ray was interpreted as showing no 
residuals of pneumonia.  

The veteran's claim was denied in August 1960.

The veteran submitted a claim for nonservice-connected 
disability pension benefits in July 1972.  He was afforded a 
VA examination to assess his orthopedic complaints.  However, 
the examiner did note that the veteran reported that he 
rarely had a head cold and denied any chest difficulty.  The 
veteran reported that he smoked 20 to 30 cigarettes a day.  
He had no shortness of breath.  The lung fields were said to 
be clear and resonant on examination.  

The veteran was granted entitlement to nonservice-connected 
disability pension benefits in September 1972.  No lung 
disorder was listed among the several nonservice-connected 
disabilities that were considered.

The veteran submitted his current claim for service connected 
disability compensation benefits in June 2003.  The veteran 
contends that he developed lung cancer and emphysema as a 
direct result of smoking in service.  The veteran maintains 
he was given cigarettes in his rations and began smoking in 
service as a result of the free cigarettes.

VA treatment records for the period from January 2003 to May 
2003 note a history of lung cancer, diagnosed in 1998, and 
emphysema.  

Associated with the claims folder are private treatment 
records from several sources for the period from February 
1998 to December 2002.  A chest x-ray, from February 1998, 
was said to show a lobulated mass in the left lower lobe.  A 
report for a computed tomography (CT) scan of the chest noted 
a single irregular mass in the left lower lung field that 
corresponded to the x-ray findings in March 1998.  The report 
also said that the mass was highly suspicious for malignancy.  
A pathology report, dated in March 1998, said that the sample 
showed evidence of pulmonary adenocarcinoma and reactive 
lymphold tissue with no evidence of metatastic 
adenocarcinoma.  The veteran underwent surgery on the left 
lung and had a course of radiation therapy.  

Records from E. R. Blecker, M.D., for the period from 
September 1998 to December 2002, show that the veteran had a 
50-year pack history of smoking and that he quit smoking in 
1996.  He was diagnosed with chronic obstructive pulmonary 
disease (COPD) in November 2001.  

Dr. Blecker also provided a statement in support of the 
veteran's claim in July 2003.  He noted that the veteran's 
lung cancer and COPD were due "100%" to his nicotine 
addiction to cigarettes.  Dr. Blecker also noted that the 
veteran reported that he started smoking in service in 1953.  
Dr. Blecker opined that the veteran became addicted to 
nicotine.  

The veteran testified at a hearing before a Decision Review 
Officer (DRO) in January 2006.  The veteran testified that he 
did not smoke before his military service.  He said that he 
received cigarettes in his military rations and began to 
smoke in service.  He said that he smoked for approximately 
40 years and quit approximately one year before he was 
diagnosed with lung cancer.  He said that he sought medical 
attention because he had become short of breath.  He went 
back a year later and that was when his cancer was found.  
The veteran was asked if he had been told by any of his 
doctors that his emphysema/lung cancer had actually started 
in service.  He said that no doctor had told him they started 
40 years ago.  The veteran also expressed his views on how 
tobacco-related claims were handled and how the law 
prohibited such claims.  

The veteran's representative submitted a Statement of 
Accredited Representative In Appealed Case, VA Form 646, in 
March 2006.  The representative noted that claims for service 
connection for tobacco-related illnesses were prohibited 
after June 9, 1998.  However, the representative noted that 
the veteran's cancer was diagnosed prior to that date.  

The veteran testified at a Travel Board hearing in April 
2007.  The veteran again related how he began to smoke while 
in service and that he was provided free cigarettes.  The 
veteran said that he first sought treatment for emphysema in 
January 1998.  He was sent for further studies and a chest x-
ray noted a spot on his lungs.  He had surgery on the lung in 
March 1998.  The veteran testified that he was not exposed to 
chemicals or other carcinogens after service.  The veteran 
also commented on how if he had filed his claim right after 
surgery it would have been timely, meaning prior to the June 
9, 1998, date.  The veteran's representative argued the same 
point -the veteran's cancer was diagnosed prior to the June 
1998 date.  Finally, the representative noted that current 
law authorized the Secretary to provide tobacco for 
hospitalized veterans, 38 U.S.C.A. § 1715.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, certain 
chronic diseases, including malignant tumors, may be presumed 
to have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The current medical records show that the veteran was treated 
for lung cancer and emphysema.  Such diagnoses were initially 
made many years following the veteran's discharge from 
service and have not been medically linked to his period of 
service.  In fact, Dr. Blecker categorically links the 
veteran's lung cancer and emphysema directly to cigarette 
smoking and that the disorders developed years after service 
as a result of many years of cigarette smoking.

There is no competent evidence to show that the veteran's 
lung cancer was manifest to a compensable degree within one 
year after service.  Further, there is no competent evidence 
to link the veteran's lung cancer or emphysema to his 
military service on a direct basis.  

Even if the veteran's smoking in service contributed to his 
respiratory disorder, VA is prohibited from granting service 
connection for disability on the basis that such disability 
resulted from disease attributable to the use of tobacco 
products during service for claims filed after June 9, 1998.  
38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2006).  
Therefore, as a matter of law, any claim received by VA after 
June 9, 1998, is subject to this restriction.  In this case, 
the veteran filed his claim for service connection in June 
2003, and service connection for lung cancer and emphysema, 
diagnosed as COPD, on the basis of tobacco use in service, is 
precluded by law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The Board notes that the veteran has argued that his lung 
cancer was diagnosed before the prohibition went into effect.  
However, the veteran did not submit a claim prior to June 9, 
1998.

A claim is either a formal or an informal written 
communication "requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p) (2006).  Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by the Department of Veterans Affairs, from a 
claimant, his representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155(a) 
(2006); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) 
(38 U.S.C.A. § 5101(a) is a clause of general applicability 
and mandates that a claim must be filed in order for any type 
of benefit to accrue or be paid.)  In the absence of a claim 
for benefits having been received prior to June 9, 1998, the 
prohibition on service connection is applicable to the 
veteran's current claim.

The veteran's representative also noted that current law 
authorizes the Secretary to provide tobacco products to 
hospitalized veterans.  The cited provision, 38 U.S.C.A. 
§ 1715, does provide authority for the Secretary to provide 
tobacco to veteran's receiving hospital or domiciliary care.  
This provision has been in effect since 1958 and was 
previously codified at 38 U.S.C.A. § 615.  It was recodified 
to its current citation in 1991.  

Although the provision authorizes the Secretary to provide 
tobacco products, it does not have any impact on the status 
of the veteran's claim.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for residuals of lung cancer or emphysema, 
diagnosed as COPD.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-
58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).





ORDER

Entitlement to service connection for residuals of lung 
cancer and emphysema, diagnosed as COPD, to include as a 
result of tobacco use, is denied. 



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


